Citation Nr: 0633111	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  02-04 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1944 to 
August 1946, and from October 1950 to December 1950.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that denied the veteran's the 
claim for service connection for residuals of a concussion 
from an in-service jeep accident.  The veteran perfected a 
timely appeal of this determination to the Board.

As a procedural matter, the Board of Veterans' Appeals 
(Board) observes that in an October 1999 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas denied the veteran's original 
claim of entitlement to service connection for residuals of a 
concussion from an in-service jeep accident.  The veteran did 
not initiate an appeal of the October 1999 rating decision, 
and; as such, that decision became final when the one-year 
appeal expired in October 2000.  38 U.S.C.A. § 7105(b)(1), (c 
) (West 1991 & 2002).  However, in light of the fact that the 
RO denied the veteran's back claim as "not well-grounded," 
the RO properly readjudicated the veteran's claim in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. § 5107, Historical and Statutory 
Notes, Effective Dates and Applicability Provisions (West 
Supp. 2001) (providing for the re-adjudication of claims that 
were denied as "not well-grounded," and became final during 
the period beginning on July 14, 1999, and ending on November 
9, 2000).  Hence, the RO appropriately readjudicated the 
veteran's claim as if the previous denial of that claim had 
not been made.  Id. Therefore, the issue is to be phrased as 
listed on the cover page of this decision.

This matter was before the Board in November 2003 and 
November 2005, and was both times remanded for further 
development.




FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
anxiety disorder  may be reasonably related to his in-service 
jeep accident.

2.  The evidence of record demonstrates that the veteran's 
cervical spine disability, identified as degenerative joint 
disease of the cervical spine, may be reasonably related to 
his in-service jeep accident.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
residuals of a head injury, identified as an anxiety 
disorder, were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Resolving all reasonable doubt in favor of the veteran, 
residuals of a neck injury, identified as degenerative joint 
disease of the cervical spine, were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.


II.  Service Connection

The veteran argues that he is entitled to service connection 
for residuals of a head injury and neck injury, both the 
result of an in-service automobile accident.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where, as here, an appellant's service medical records have 
been destroyed or lost, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

Initially, the Board notes that a 219 General Hospital record 
dated in September 1945 verifies that the veteran was 
involved in a Jeep accident and was treated for a lacerated 
scalp.  Also, an August 1999 statement by C. N. and a May 
2000 statement by G. P. that corroborate the veteran's 
claimed in-service jeep accident and head injury.  The record 
also contains a statement of special orders issued by 
Headquarters, 2274th Hawaiian Seacoast, Artillery Command, 
dated July 1946, showing C. N.'s service during World War II.  
The Board therefore finds that the veteran was involved in an 
in-service jeep accident in which he incurred a head and neck 
injury.



A.  Residuals of a head injury

The available service medical records reflect that the 
veteran was involved in a jeep accident in 1945.  The 
accounts of the veteran and his service comrades describe 
their observation of the veteran having sustained a head 
injury that stemmed from this jeep accident.

Notably, however, no psychiatric or neurological disorder was 
diagnosed during service or at the time of the separation 
examination in August 1946.  Furthermore, on VA brain and 
spinal cord examination in May 2004, the examiner, a 
physician's assistant, opined that the veteran's loss of 
memory, headache disorder, and insomnia were a product of 
aging, rather than a head injury suffered in service.

By contrast, the veteran submitted letters from his private 
medical doctor, Dr. A.P.C., in November 1999 and February 
2000, which indicate that the veteran presented with 
complaints of forgetfulness, nervousness, insomnia, a 
depressed mood and symptoms of anxiety, and was diagnosed 
with a generalized anxiety disorder.  Also, in a letter from 
another private medical doctor dated September 2000, Dr. 
M.M.Z. stated the opinion that the veteran experienced 
anxiety caused from his in-service injury.  This latter 
medical doctor describes a somewhat indirect link between the 
events during service and the current disorder.  Nonetheless, 
Dr. Z's opinion, when considered together with the other 
record evidence, is sufficient to establish at least a 
balance of positive and negative evidence regarding the 
matter of service connection for residuals of a head injury.  
Considering VA's heightened duty to consider the benefit of 
the doubt in the instant matter, the Board determines that 
service connection for residuals of a head injury, identified 
as an anxiety disorder, is warranted.  The appeal is granted.







B.  Residuals of a neck injury

The veteran argues that he currently suffers a neck condition 
due to in-service neck injury.

On separation examination in August 1946, the veteran was 
found to have a normal musculoskeletal system, and there were 
no neck or cervical spine problems noted.  Furthermore, on VA 
spinal examination in May 2004, although neck pain, 
limitation of motion, and degenerative joint disease at 
several points on the cervical spine were noted, the examiner 
opined that such joint disease was consistent with age, and 
that without his in-service injury the veteran would still 
have developed osteoarthritis of multiple sites including his 
cervical spine.

However, the veteran submitted letters from his private 
osteopathic doctor, dated November 1999 and February 2000, 
which notes the fact that the veteran sustained a neck injury 
during a jeep accident in service, and that he has developed 
an arthritic condition manifested by pain and restricted 
motion of the cervical spine.  By way of these same 
statements, this osteopathic doctor also expresses the 
opinion that the veteran's current arthritic condition of 
cervical spine is directly related to the jeep accident in 
service.

In light of the veteran's in-service injury, his current neck 
problems, the positive etiology opinion of his osteopathic 
doctor, and VA's heightened duty to consider the benefit of 
the doubt in the instant matter, the Board finds the evidence 
of record regarding the veteran's neck injury to be in 
relative equipoise.  Accordingly, service connection 
residuals of a neck injury, identified as degenerative joint 
disease of the cervical spine, is warranted.  The appeal is 
granted.







ORDER

1.  Entitlement to service connection for residuals of a head 
injury, identified as an anxiety disorder, is granted.

2.  Entitlement to service connection for residuals of a neck 
injury, identified as degenerative joint disease of the 
cervical spine, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


